Beckstead and Watts, LLP

Certified Public Accountants

2425 W. Horizon Ridge Parkway

Henderson, NV 89052

702.257.1984

 702.362.0540 fax
















February 8, 2005




Securities and Exchange Commission

Washington, D.C. 20549




Ladies and Gentlemen:




The firm of Beckstead and Watts,  LLP was  previously  principal  accountant for
NMXS.com, Inc. (the "Company") and reported on the financial statements of the
 Company  for the years  ended  December  31,  2003 and  2002, and reviewed the
financial statements of the Company through the interim period ended September
30, 2004.  Effective February 5, 2005, we were terminated by the Company as
principal accountants. We have read the Company's statements included under Item
4 of its Form 8-K dated February 5, 2005, and we agree with such statements
contained therein.




Sincerely,










/s/ Beckstead and Watts, LLP